Citation Nr: 0125042	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  99-23 926A	)	DATE
	)
	)


THE ISSUE

Whether the October 5, 1999 Board of Veterans' Appeals 
(Board) decision that denied entitlement to service 
connection for post traumatic stress disorder and 
intermittent explosive disorder should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.



It is noted that the veteran's claim for service connection 
for intermittent explosive disorder was denied on the basis 
of a finding that the claim was not well grounded in the 
Board's October 5, 1999 decision.  This matter is referred to 
the RO for readjudication under Sec 7(b)(2) of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


FINDINGS OF FACT

The veteran's challenge to the October 5, 1999 Board decision 
to deny entitlement to service connection for post traumatic 
stress disorder and intermittent explosive disorder consists 
of disagreement with the way in which existing evidence was 
weighed.


CONCLUSION OF LAW

The motion for revision of the October 5, 1999 Board decision 
that denied entitlement to service connection for post 
traumatic stress disorder and intermittent explosive disorder 
does not contain allegations of CUE. 38 U.S.C.A. §§ 5109A, 
7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1401, 
20.1402, 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
This legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  38 
U.S.C.A. § 5103A (West Supp. 2001) and implementing 
regulations at 66 Fed.Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the claimant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the provisions of 38 C.F.R. § 20.1411 would 
appear to render certain provisions regarding assistance 
inapplicable in motions based on Board CUE error.  At any 
rate, the veteran was adequately advised of laws and 
regulations applicable to Board CUE claims and was given an 
opportunity to review the claims file and file an additional 
response.  Moreover, the claims file appears to include all 
pertinent items of evidence necessary to review the CUE 
motion.  Therefore, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating the claim.

The Board, in pertinent part, denied the veteran's claim for 
entitlement to service connection for post traumatic stress 
disorder and intermittent explosive disorder in an October 5, 
1999 decision.

The veteran filed a motion for reconsideration of the Board's 
October 5, 1999 decision, and was advised of the denial of 
his motion for reconsideration by a letter dated December 8, 
1999.  The veteran did not appeal this action to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).

Later, in December 1999, the veteran filed a motion for CUE 
in the Board's decision.  The Board referred this motion to 
his representative in June 2001.  In July 2001, his 
representative filed a motion for revision of the Board's 
October 5, 1999 decision on the basis of CUE, and referred to 
the veteran's letter dated December 18, 1999, as containing 
the veteran's rationale for his motion.

The veteran contends that the Board "stated in their Oct 5, 
1999 decision that the sutures were removed.  So therefore 
the sutures were put in.  I have flashbacks of the sutures 
being put in with no anesthetic, which I have stated from the 
beginning of the claim."  He also claims that "[t]he shot 
records that I got service connection proves the 
psychological part of my claim" and refers the Board "back" 
to evidence of record.  He also reports his current 
medications.  His representative, in the July 2001 motion for 
revision clarified that the veteran asserts that the Board 
failed to properly weigh the credible medical evidence, 
leading to erroneous conclusions of fact.

Board decisions may be revised on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 
1999).  The Board may, on its own motion, undertake a review 
of a prior Board decision on the grounds of CUE.  38 C.F.R. 
§ 20.1407.  The moving party, the veteran in this case, filed 
a motion to revise the October 5, 1999 Board decision under 
the provisions of 38 U.S.C.A. § 7111(a).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a)).

The moving party has complied with the requirements set forth 
in 38 C.F.R. § 20.1404(a).  While the moving party's 
challenge to the validity of the prior Board decision is to 
be afforded due consideration, he is advised that when he 
makes a collateral challenge to a presumptively valid final 
decision, he is required to come forth with specific 
allegations as to CUE.  Cf. Phillips v. Brown, 10 Vet. App. 
25, 31 (1997), Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Specific allegations are required to satisfy the requirements 
of a claim for CUE in a Board decision.  The motion must set 
forth clearly and specifically the alleged clear and 
unmistakable error or errors of fact or law in the Board 
decision, the legal or factual basis of such allegations, and 
why the result would have been manifestly different but for 
the alleged error.  Nonspecific allegations of failure to 
follow regulations or failure to give due process or any 
other general, nonspecific allegations of error, are 
insufficient to satisfy the requirements of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be denied.  38 C.F.R. § 
20.1404(b).

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c)).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).



The Court has also held that to reasonably raise a claim of 
CUE, an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  Fugo, 6 Vet. App. at 44.  The error must be of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Id. at 43.

Examples of situations that are not clear and unmistakable 
error:

1.  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.
2.  Duty to Assist.  The Secretary's failure to fulfill 
the duty to assist.
3.  Evaluation of the evidence.  A disagreement as to 
how the facts were weighed or evaluated.

38 C.F.R. § 20.1403(d).

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute.  38 C.F.R. § 20.1403(e).

In this case, the veteran's challenge of the Board's October 
5, 1999 decision does not contain sufficient allegations of 
CUE.  As noted above, the veteran's allegations concern the 
way in which the existing evidence was weighed and evaluated.  
These particular types of allegations are expressly 
identified as situations that are not included in the 
definition of CUE in 38 C.F.R. § 20.1403(d).  Moreover, the 
moving party has not specifically identified any error of 
fact or law and provided persuasive reasons why the result 
would have been different but for the alleged error.  
Consequently, in the absence of sufficient allegations of 
CUE, the veteran's claim 



for service connection for post traumatic stress disorder and 
intermittent explosive disorder has no legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

The October 5, 1999 decision by the Board denying entitlement 
to service connection for post traumatic stress disorder and 
explosive disorder should not be revised or reversed on the 
grounds of clear and unmistakable error.  The motion is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 



